IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


JOHN CHARLES WILLIS, and                  :
EVELYN HOLLY WILLIS,                      :
                                          :
                   Plaintiffs,            :         K18C-05-031 JJC
                                          :         In and for Kent County
                   v.                     :
                                          :
BAYHEALTH SURGICAL,                       :
ASSOCIATES, JOHN F. GLENN, III            :
M.D., and BAYHEALTH MEDICAL               :
CENTER, INC., D/B/A/ KENT                 :
GENERAL HOSPITAL,                         :
                                          :
                   Defendants.            :


                                      ORDER

      On this 14th day of August, 2018, after considering that Plaintiffs John Charles
Willis and Evelyn Hall Willis did not file a supplemental affidavit of merit;
      IT IS HEREBY ORDERED that for the reasons set forth in the Court’s Order
dated July 9, 2018, Plaintiffs’ claims against Defendants Bayhealth Medical Center
Inc., and Bayhealth Surgical Associates involving allegations of improper hiring,
supervision, training, and facility management are dismissed with prejudice.
      IT IS FURTHER ORDERED that claims against Defendant Bayhealth
Surgical Associates, with the sole exception of those involving respondeat superior,
are also dismissed with prejudice. All other claims remain viable after the affidavit
of merit review as set forth in the Court’s July 9, 2018 Order.
      IT IS SO ORDERED
                                              /s/ Jeffrey J Clark
                                                  Judge